                                                                             E U S D SX CX RT
                                                                  cuemcsv
                                                                        o'
                                                                         cy
                                                                          Rkcwuxk,k
                                                                             AluEo

                                                                         FEB 1 1 2220
                   IN TH E U N ITED STATE S D ISTRICT CO U RT JUL            DUDLEK CLERK
                   FO R/TH E W E STERN D ISTW CT O F W R GIN IAaV)
                           H ARRISON BU R G D IW SIO N                               E

RLIIN SU RAN CE CO M PAN Y,

      Plaintiffy
                                              CivilAction N o.5:18-cv-66
V.

N EM JS SE RW CE S,IN C.et.a1.y

      D efendant.                         By: M ichaelF.U rbansld
                                              ChiefUnited StatesDistrictJudge


                           M EM O RAN D U M O PIN IO N

      Thismattetcomesbefozethecourton PlaintiffRT,1lnsutanceCompany'srfRT,I'')
objections,ECF No.336,to Ulted StatesMagistrateJudgeJoelC.Hoppe'sNovember13
discoveryotdetrrdiscoveryorder'),ECFNo.317,aswellasDefendantsNexusServices,Inc.,
Libreby Nexus,Inc.,and Homesby Nexus,lnc.'stffNexus''lobjections,ECF No.335,
broughtptusuantto Rule 72 ofthe FederalRulesofCivilProcedure.Thisdiscovery dispute

atises from vatious discovery m otions flled by IUwI and N exus to com pelproduction of

docllmentsandresponsestointerrogatories.Following aNovember17,2019 hearing,Judge
H oppe entered the discovery orderaddtessing these m otions,to wllich RT,
                                                                        I and N exusnow

zaise thei.
          r objecdons. Nexus raises thtee objqcdons: (1) Buddi US, LLC'S (<%udcIi''l
ptoducdonofthefflastpitw ''orGPSinformation,ofeach ofRT,1'sbondedprincipals;(2)the
producdon ofaprivilegelog;and (3)theproduction ofalistofallprivateand public open
itwestkationsoritaqlxitiesofNexusfotviolationsoflawsorregulationssince2016,aswellas
com m unicadonswith those investigating agencies and any public or non-public filimgs.RT.I

zequestsa m odifcation ofthe discovery orderto zequire N exusto hand overallinform ation

from theCapsuledatabaseandobjectsto(fanyrulingthatwouldprecludeorundulydelayRJ,1
ftom obtaining Capsule database infotm ation zegarding allofRI,I'sbond plincipals and all

location inform adon for all RT,
                               I bonded principals, such as the ttacking inform ation

maintained byBuddi''(emphasisremoved).ECF No.336at3.
       The courtdispenses with ozalatgum entbecause the facts and legalcontendons are

adequately presented in the m atedals before the couzt and argum ent would not aid the

decisionalprocess.



       BothpnrfiesasktlliscotuttooverturnportionsofludgeHoppe'sdiscoveryordet.Rule
72(a) of the FederalRules of CivilProcedute pefvnits a patty to subnaitobjections to a
magistratejudge'srtzlingonnon-dispositivematters,suchasdiscoveryorders.Fed.R.Civ.P.
72(a);see28U.S.C.j636$)(1)(A).Asanon-dispositivematter,thereview ofamagistrate
'
1udge's discovery orderisgoverned by the Tfcleatly erzoneous''or ffcontrary to law''standard

ofreview.Id.Onlyifamagistratejudge'sdecisionisffclearlyerroneousorconttarytolaw''
mayadistzictcolnt'tjudgemodifyorsetasideanypordonofthedecision.Ld.A coutt'sTfftnding
isTcleatlyerroneous'when although thereisevidenceto supportit,thereviewing colzrton the

entire evidence is left wit.h the defnite and 61.m conviction that a mistake has been

committed.''United Statesv.United StatesG st'
                                            tm Co.,333U.S.364,395 (1948)9see also
Hlrmanv.Levin,772F.2d 1150,1152 (4th Cir.1985).ffouestionsoflaw,on theotherhand,
are reviewed undet the contratp to-law standard,which is essentially synonym ous with de
novoreviem ''Harrisonv.Shanahan,2019WL 2216474at*4 (E.D.Va.May22,2019).fçln
lightofthebroad discretiongiven to amagistratejudgeirltheresolution ofnondispositive
discoverydisputes,thecourtshouldonlyoverruleamagistratejudge'sdeterminationifthis
discretionisabused.''Shoo v.Hott,2010W L 5067567,*2(N.D.W .Va.Dec.6,2010)(citing
Detecdon S s.Inc.v.Pithva Co .,96F.R.D.152,154(W.D.N.Y.1982:.Iftlziscourtfinds
thatJudge Hoppe'smllingswere cleazly erroneousorcontraryto law,itwillsetasidethose
tnxlings.lnsodetermining,thecout'twilladdresseachobjectionintllrn.
                                            II.

      JudgeHoppe'sdiscoveryotderrequitingBuddito ptoduceffallinformation aboutthe
operation ofthebond program with N exusorLibre asw ellasthe Tlastping'ofeach ofRT,I's

bonded principals,inclucling thelastzecorded tim e,date,and location,''isnotcontrary to law .

ECF N o.335 at2.N exusatguesthattherequested location data Tfisneithertelevantto RT,I's

clnim snorim portantto zesolving theissuesin the casey''thereforenotdiscoverable.ECF N o.

335 at4.FederalRuleofCiv.
                        ilProcedute26$)(1)pe= itsdiscoveryofffanynonprivileged
matterthatisrelevantto anypartfsclsim ordefenseandproporéonaltotheneedsofthe
case.''Fed.R.Civ.P.269$(1).dfe
                             f'heobjecting partycarriestheburden ofprovingthatthe
challenged discovery production should notbe permitted.''Ca italO ne Bank N .A .v.H ess

Kenned Chartered LLC,No.3:08cv147,2008U.S.Dist.LEXIS 76385,at*4-5 (E.D.Va.
Sept.30,2008).NexusargtzesthatthelackofrelevanceundezRule269$(1)makeslocation
inform ation undiscoverable asaquestion oflaw,to bereviewed denovo.

       N exuscontendsthatthe physicallocation ofbonded principalsisnotrelevantto the

resoludon ofaxbreach ofcontractcllim .N exusasks tlais colxttto lim itthis finding and the
scopeofthediscovery otderto location inform ation thatdoesnotincludeabonded principal's

current location,explaining thatdçlocation infotm ation can m ean severaldifferent tbings.''

ECF N o.335 at 5.Indeed,at the N ovem bez henring,N exus stated thatitcan zefe.
                                                                              r to an

individual'saddress,which is in the Capsule database,oz itcan m ean G PS coordinates for

whete an individual was on a patticular date and tim e.ECF N o.318, Hr'g Tr.47:5-9.

Specifically,Nexusobjectsto RT-
                              I'srightto obtnin mostcurrentlocation data,orthelatest
G PS coorclinatessubnnitby thereal-time tracking system used by Budcli.ECF N o.335 at5-6.

       First,N exus suggests that RT,I does not need to know currentlocation of bonded

plincipalsto assesswhetherNexushasbreached thecontract.Ldaat4.Second,Nexusargtzes
thatto the extentthatRT,
                       I needs to conduct a dsk assessm entofitsexposure,inform ation

obtained underthe discovery orderfrom theCapsule database should suffice.J.
                                                                          i at5.This
data would include the originaladdress of a bonded ptincipal, any addzess changes, and

llistoticalGPS cootdinates.J-
                            t.
                             laThe ctux ofits atgum entisthatRT,
                                                               I can conductitsdsk
assessm entwithout learning the m ost recent location of bonded ptincipals.Third,N exus

draws attention to the concern thatequipped with the m ostrecentlocadon data ofbonded

im m igtants,RT,Iwillseek to naitigate its liability by tutning over thatinform adon to D H S

ratherthan risk loss.Id.at4.

       H owever,N exuserrsin conflating relevanceunderRule26with inform ation sensitivity

watrandngaprotecéveorder.Rule26$)(1)isbroadlyapplicable,andmostzecentlocation
infotm ation fot im m igrants fallswitlzin its nm bit.In its O ctober 2,2019 hearing,the cout't

held that ffallinfotm ation related to the bond pHncipals,including locatjon inform ation,is

relevant,isdiscoverable,subjecttoaprotectiveordez.':ECFNo.288,Ht''gTr.80:2-7.Judge
                                                  4
H oppeindependently held the sam e,attheN ovem ber 6 heating;<r1think thezeneedsto be

som e data.1tbink it's discoverable to have som e data aboutwhere these pdncipals are,not

justaphonecallto an employerorsomethingsayingistllisperson showing up fotwork.''
ECF N o.318,I-ir'g Tr.83:1-4.RT-Iarguesthatboth the fTlastping''for bonded principalsas

w ellasthe location inform ation from Capsule isrelevantto theirrisk assessm ent,based on

theitreview oftheinitialsnmpling ordeted byJudgeHoppe,becauseNexusffisnottracking
approxim ately hfty percentofbonded principals,butratherm aking unilateraldete- inations

to no longezm otlitorbonded principals,dueto interan.
                                                    a,stated Thtlm anitatian'purposes.''ECF

No.336at3.Preslnmably,thisincreasesRT,I'stisk exposure.JudgeHoppeascertainedthatit
isrelevantto RT,I'srisk expostue to ascertain whetherbonded principals ate being tracked,

and ifthey ate being ttacked,whete they are and ifthey are in com phance with the term sof

theitbond,giventhelzkhrateofbreachedbonds.Thecourtagrees.
       Finally,while the colzrtrem ains concetned aboutunnecessarily exposing the bonded

principals to the unwarranted risk of deportadon, the sensitivity of inform ation is

appropriately addressed by a protecdve ordet.ECF N o.288,H-
                                                          t'g Tr.80:2-7.The protecdve

orderpreventsRT,I from shnting thelocation dataregarding thebonded principglswith othez

parties,obviating thisconcetn to the extentpossible.ECF N o.328.

       Nexus'sobjectionsto RT-Ireceiving currentlocation informaéon from Buddiare
OVE RRULED .

                                           111.

      JudgeHoppe'scliscoveryorderrequiting bot.h RLIand Nexusto produceaprivilege
1og alongside allthe inform adon and doclnm entswithin theircare,custody,and controlthat
thecotuthasfound to be discoverableisnotcontraty to law .ECF N o.317 at4.N exusargues

thatRule26$)doesnotrequireaffdocllment-by-docllment''privilegelogtoassertprivilege;
however,a courtm ay stillm andate itifitfndsone êequired based on the type ofpzivilege

asserted.Fed.R.Civ.P.26q$(1).To facilitateitsdetet-mination ofptivilege,acotutmay
requiteffan adequatelydetailedprivilegelogin conjunctionwithevidentiarysubmissionsto fill
inanyfacmalgaps.''U.S.v.CùnsttuctionPzoductsResearch-Inc.,73F.3d464(2ndCir.1996)
(quoting BowneofNew York City,lnc.v.AmBase Corp.,150 F.R.D.465,474 (S.D.N.Y.
1993)).Theprivilegelogsholzldfdidentifyeach documentandtheindividualswhowereparties
to thecommunicadons,providingsuffkientdetailto pe= itajudgmentasto whetherthe
doclnm ent is at least potentially protected from disclosute.''Bowne, 150 F.R.D . at 474

(citadonsomitted).JudgeHoppe determined aprivilegelogwasnecessary,and thiscoutt
agzees,especially given RI.I's concerns aboutover-redacdon ofproduced docum ents.ECF

N o.336 at2.

      Regardless,thecourtfindspersuasiveN exus'sargum entthatacategoricalprivilegelog

would serve the pum ose of asserting privilege and explaining redactionswithoutim posing

undue burden on the pot-fies,given the nlxm berofdoclxm entsproduced and discoverable in

thiscase.ECF No.335,at7rfNexushasproduced over100,000pagesofdocumentswith
redactionsrequiredbytllisCourt'spreviousJuly2,2018,Order,ECF No.607').
      Nexus'sobjecdonthatludgeHoppe'sorderiscontraty to1aw isOVERRULED,but
N exus's request to m odify the discovery order to allow fot a categoticalptivilege log is

GR AN TED .
                                          W .


      NexusobjectstoludgeHoppe'sdiscoveryoêder,argaingascontraryto1aw underRule
269$(1)JudgeHoppe'sorderthattheydisclose:
             ftallprivate and public open investigations orinqlliriesofN exus
             by any regulatory or 1aw enforcement agency for a violation of
             federal,state,or locallaws orregulations since 2016.Nexusshall
             further provide communications to and f'   rom the investigating
             agency and N exus and any public ornon-public filings for those
             investigations. The list of non-public hwestigations and any
             docllments disclosed are subject to the attomeys' eyes-only
             provision of the forthcoming protective order,with the exception
             thatRI,Imay designate up to three (3)coporaterepresentatives,
             who also willbe subjectto the non-disclosure provisioùsofthe
             forthcom ingprotectiveorder,to review the documents.Nexusshall
             subm it to the Court for in cnmera review any correspondence
             between N exusand an agency regarding an inquiry orinvestigation
             ifNexusistmsurewhetherthe investigation remainsopen oris an
             investigation of a violation of the 1aw and thus subject to
             disclosure.''

ECF N o. 317 at 5-6.Specifkaiy, N exus cllim s that the order to disclose non-public

itw esdgadons im properly balances ffrelevance, proportionality, and other factors of Rule

264$(1).''Fed.R.Civ.P.269$(1).Itatguesthatffno agencycan shutdown Nexuswithout
making an itwestkadon public.':ECF No.318,Hr'g Tr.160:11-12.Therefore,Nexus
contendsthatifRT,Iis using thisinform ation for dsk-assessm ent purposes,then access to

publicinvestkationsaloneshouldsufhce.ECF No.318,Hr'gTt.156:12-13.Howeveryludge
H oppe'sstatem entsattheN ovem ber13,2019hearing clearly indicatehisintention to include

allpublicand non-publicitw esdgationssince2016,inclucling dorm antinvestigations,because

thesewould berelevantto RT,
                          I'sabilityto understand whattheirrisk exposure hasbeen since

2016,w hen tlliscase wasoriginally brought.ECF N o.318,H r'g Tr.167-72..H e stated:fflt
strikes m e as highly relevant, if N exus is being invesdgated, that RT,
                                                                       l w ould need that

inform ation to assess its risk.'' ECF N o. 318, Ht. Trs. 177:24-178:7.The fact that an

invesdgation hasnotyetbeen m adepublicdoesnotin anyw ay suggestthatitsexistence does

nothelp RT,
          Iinfotm theirrisk assessm entofliabilityexposure.Indeed,the factofan ongoing

investkation can suggestconceznsaboutNexus'sbottom lineorcastlighton suspiciousor
risltybehaviozatleastsuflkienttojustifytheexistenceofanongoinginvestkation.
      In supportofthei.
                      tobjection,Nexuscitestoasecuridescasewherethecourtheld that
acompany had ffno generalized dutf'to disclosenon-publicinvestigations.ECF No.335
(citing In reLionsGateEntm'tCo .Sec.Liti.,165 F.Supp.3d 1,12-13 (S.D.N.Y.2016).
Thisexampleisunpersuasive fortwo reasons.First,thecasespecihcally addressesthequestion

of w hether a com pany is obligated to disclose to shateholders previous non-public

investigationsconductedbytheSecuritiesandExchangeCommission(SEQ underthefederal
secutities law.Id.at 12.H ere,w e ate addtessing a question of discovetable info= ation as

dictatedbyRule26$)andacourtorder,nottheexistenceofaTfgeneralizeddutytodisclose''
undetany otherbody oflaw.Second,in LionsG ate,thedisclosureconcerned whethetanon-

publicinvestkationshouldbemadepublic.Hete,thecourtheldthattheinformationregarding
non-publicinvestigationsisiscoverable,ffsubjecttotheattozneys'eyes-onlyprovisionofthe
forthcoming protective order,with theexception thatRT,Imay designateup to three (3)
com oraterepresentatives,who also willbe subjectto the non-disclosurepzovisions ofthe
forthcom ing protectiveorder,to review docum ents.'''rheptotective orderrem ainsin effect.

ECF N o.328.



                                               8
       Therefore,Nexus'sobjecdonstoJudgeHoppe'sorderthattheyturn overallprivate
and non-public investigations since 2016, ftlings related to said itw estigations, and

com m unicationswith the relevantregulatory bodiesishereby O VERRU LE D .

                                                 V.


       RT,
         Iobjectsto thediscoveryotder,clqimingitunderstood thediscoveryorderasa
ptelim inary tnlling thatthe courtw otzld revisitata laterdate afterILLIhad the oppo= nity to

review theffirlitialsam pûng''ofCapsuledatabasecontentthatN exuswasordered to produce.l

RT,IcbimsitfearsthatfW exus'sObjectionsmakecleatthatNexusisdete= ined toignore
thisCourt'sexpressrllling''and so,to avoidunduedelaysin discovery,thecourtshouldm odify

thediscovery otderto require N exusto produceallTfcapsule databaseinform ation regazding

allofRT,
       I'sbond principalsand alllocation infotvnation forallRT,lbonded principals,such

asthe tracking inform ation m nintained by Budx ''ECF N o.336,at3.In support,itargues

thatffN exuswillfllttherdelayitsproduction ofeven theinitialsnm plingofCapsuledocllm ents

thatthe Courthas ordeted itto produce.''Id.at3.H owevet,in the sam e bdefitalso states

thatit Tfhashadanopportaznitytoreview limited(albeitoveêlyredacted)docllmentation from
theCapsuledatabase,regarcling81ofitsbondprincipalsy''id.at2.Giventhatitseem sNexus

hasprovided the ffinitialsam pM g''puzsuantto the discovery order,tlaiscolzrtseesno reason

to so dtastically expand the scope of discoverable infot-madon. Therefore, this cotut

OVERRULESasmoottheobjecéon toludgeHoppe'sdiscoveryorderandDEN IESRtal's


1JudgeHoppeorderedNexustoproduceCapsuledatabaseinfonnation for8lbondedprincipalsasan (Einitial
sampling,''ECFNo.317,at5,becausethisinfonnationhadbeen publicly disclosed already in thecourseofanother
litigation,ECF N o.336,at2.
requestto m odifythediscoveryozdetattlûspoint.Thepnttieswillbe ableto revisitthisissue

attheitnextheatingin fzontofJudgeHoppe,wherehewillconsidezthe proportionalityof
fllrtherptoduction ofCapsule docllm ents.

      An appzopriate O RD E R willbeentered.

                                        Enteted,   & 9-- ##--Q &p-o
                                   /w/ 4                A. F'-92
                                        v chae .Ur anski
                                        .



                                        U 'edStatesDistzictludge
